Citation Nr: 1410625	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-26 264	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran had active duty from September 1967 to January 1968 and from May 1968 to August 1969, with service in the Republic of Vietnam.  The Veteran died in March 2010; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota. 


FINDINGS OF FACT

1.  The Veteran died March 21, 2010.

2.  The Veteran's death was due to peritonitis and perforated sigmoid diverticulitis; severe chronic obstructive pulmonary disorder (COPD) and stage IV esophageal carcinoma were significant conditions contributing to the Veteran's death.

3.  At the time of the Veteran's death he was not service connected for any disability.

4.  None of the disabilities that caused or contributed to the Veteran's death is attributable to his military service, including in-service exposure to herbicides.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of a veteran's death, VCAA notice must also include:  (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

In this case, VA satisfied its duty to notify by means of a letter dated in April 2011 from the RO to the appellant, which was issued prior to the RO decision in June 2011.  Specifically, this correspondence apprised the appellant of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  Regarding the Hupp requirements, the Veteran was not service connected for any disabilities at the time of his death.  The April 2011 letter provided the appellant with an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  

The Board sought an expert medical opinion in this case.  Specifically, the Board sought an opinion as to whether the Veteran's diffuse bullous emphysema with resultant COPD and esophageal cancer were etiologically related to his exposure to herbicides in service.  Such an opinion was provided and is associated with the claims file.  See December 2013 Expert Medical Opinion.  The Board, however, did not seek an opinion as to whether those conditions were otherwise related to the Veteran's period of active service.  That is because there is no indication whatsoever that those conditions were caused by some other in-service event.  See Davis v. Nicholson, 21 Vet. App. 50-51 (2007) (Board only required to solicit a medical opinion where there is evidence that the cause of death may be associated with an incident of service).  The Board also did not seek an opinion concerning the other causes of the Veteran's death, peritonitis and perforated sigmoid diverticulitis, as there is no evidence that those conditions are at all related to the Veteran's period of active service.   Id.

Analysis

The Veteran died in March 2010.  The certificate of death lists peritonitis due to or as a consequence of perforated sigmoid diverticulitis as the immediate cause of the Veteran's death.  The certificate also lists severe COPD and stage IV esophageal cancer as significant conditions contributing to the Veteran's death.  The certificate also indicates that tobacco use contributed to the Veteran's death.

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran "passed away from lung cancer and esophageal cancer from Agent Orange exposure."  March 2011 Claim. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such "chronic" disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, and the veteran has been diagnosed with a disease listed under 38 C.F.R. § 3.309(d). 

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the Veteran served in Vietnam.  See April 2011 VA Request for Information Response.  Thus, the Veteran is presumed to have been exposed to herbicides while in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).

Regarding peritonitis and perforated sigmoid diverticulitis, there is no competent indication that those disabilities are the result of the Veteran's service.  Indeed, there is no evidence that those disabilities are in any way etiologically related to the Veteran's service.  The Veteran's service treatment records do not indicate that either of those conditions developed during the Veteran's period of active service.  The Veteran's certificate of death indicates that both of those conditions had their onset five days before the Veteran's death.  Further, no medical professional has even suggested that the Veteran's peritonitis or his perforated sigmoid diverticulitis was in some way related to his period of active service.  Moreover, it does not even appear that the appellant herself asserts such.  See March 2011 Claim (arguing that lung cancer and esophageal cancer were related to the Veteran's service, namely his presumed exposure to herbicides).  To the extent that the appellant argues that those conditions were etiologically related to the Veteran's period of active service, the appellant is not competent to render such an etiological opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The evidence also does not suggest that either peritonitis or perforated sigmoid diverticulitis was caused by the Veteran's exposure to herbicides while in Vietnam.  Moreover, neither peritonitis or perforated sigmoid diverticulitis are listed as diseases for which service connection may be presumptively granted under 38 C.F.R. § 3.309(d).   Thus, service connection for peritonitis or perforated sigmoid diverticulitis is not warranted.

Regarding the Veteran's esophageal cancer, the evidence does not indicate that the Veteran's disability was related to his period of active service.  Again, there is no assertion or evidence showing that his esophageal cancer and his period of active service were etiologically related.  To the extent that the appellant argues such an etiological link exists, she is not competent to render such an opinion.  See Jandreau, 492 F.3d at 1372.  Thus, service connection for esophageal cancer cannot be awarded as the competent evidence does not show an etiological link between the Veteran's service and that disability.

The evidence also does not indicate that stage IV esophageal cancer was caused by the Veteran's exposure to herbicides while in Vietnam.  No doctor, including Dr. M., has opined that the Veteran's stage IV esophageal cancer was due to his exposure to herbicides.  In fact, Dr. P.S., whose opinion was sought in this case, affirmatively stated that it was his opinion that it was less likely than not that exposure to herbicides caused the Veteran's esophageal cancer.  See December 2013 VHA Opinion.  Dr. P.S. cited to a Veterans and Agent Orange update, to support his conclusion that the Veteran's esophageal cancer was not caused by his exposure to herbicides.  Furthermore, esophageal cancer is not one of the diseases listed under 38 C.F.R. § 3.309(d), for which service connection can be presumptively granted because of the Veteran's exposure to herbicides.  As such, the Board cannot conclude that the Veteran's esophageal cancer was related to his exposure to herbicides during service.

The Board also notes that malignant tumors, like esophageal cancer, may be service connected if those tumors manifest to a degree of 10 percent within one year of the Veteran's separation from service.  See 38 C.F.R. § 3.307, 3.309.  There is no evidence that the Veteran's esophageal cancer began within a year of his separation from service in 1969.  Indeed, when the Veteran himself filed a claim for entitlement to service connection for esophageal cancer, he stated that his disability began in June 2008, almost forty years following his separation from service.  As there is no evidence that his esophageal cancer began within a year of his separation from service, service connection for that condition is not warranted under the presumptive service connection provisions.

Finally, regarding COPD, the evidence does not support a finding that COPD was caused by or the result of the Veteran's service.  The appellant argues that the Veteran's COPD is the result of his exposure to herbicides during service.  See March 2011 Claim.  

With regard to whether the Veteran's exposure to herbicides during service and his COPD are related, the Board notes a difference of medical opinions.  On one hand, Dr. M. penned a letter in August 2008.  In that letter, Dr. M. stated "I feel that it is at least as likely as not that this exposure [to herbicides] significantly contributed to his emphysematous lung disease [and resultant COPD]."  Dr. M. acknowledged the Veteran as a smoker, but noted "his degree of emphysematous involvement is extremely exaggerated and far out of proportion to simple smoking-related injury."  On the other hand, the opinion of the expert sought in this case, that of Dr. P.S., is "it is less likely than not (probability less than 50%) that in-service exposure to herbicides caused or contributed to the development of the Veteran's diffuse bullous emphysema with resultant COPD...."  In support of his position, Dr. S. highlighted literature explaining that there is insufficient evidence to conclude that exposure to herbicides causes COPD.  Dr. S. also pointed out that the Veteran reported no respiratory problems upon separation in 1969.  Moreover, Dr. S. highlighted the gap in time between the Veteran's diagnosis of COPD and his exposure to herbicides.  Finally, Dr. S. discussed that Veteran's longstanding tobacco use and explained that Dr. M's opinion "is not supported by evidence based medicine...."

In determining the instant issue, it is the responsibility of the Board to weigh the evidence and decide where to give weight and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Concerning Dr. S.'s opinion, the Board affords that opinion more probative weight than Dr. M.'s opinion.  Dr. S. identified scientific evidence showing a lack of proven association between herbicide exposure and COPD.  See generally Wallin v. West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence, if relevant, can constitute competent evidence to support a nexus opinion).  Further, Dr. S. recognized the length of time between the Veteran's exposure to herbicides and his diagnosis of COPD. See Maxson v. West, 12 Vet. App. 453 (1999).  Dr. S. also explained the effect of the Veteran's approximately 45 years of tobacco use on his respiratory ailments.  Finally, after a review of Dr. M's differing opinion, Dr. S. concluded that Dr. M.'s opinion was not "evidence based medicine."  In essence, Dr. S. found no scientific support upon which to conclude that exposure to herbicides can contribute to the development of COPD.

The Board finds Dr. M.'s opinion less convincing.  Dr. M. did opine as to the likelihood that the Veteran's COPD was related to his exposure to herbicides.  Dr. M. also explained that the Veteran's condition was out of proportion to a simple smoking-related injury.  However, Dr. M. merely explains that the Veteran was exposed to herbicides and that Dr. M. believed that the Veteran's disability was related to that exposure.  Unlike Dr. S., Dr. M. provides no evidence supporting his contention that herbicide exposure can lead to COPD.  As discussed above, Dr. S. cited to relevant medical literature showing no known link between COPD and herbicide exposure.  Dr. M. additionally did not address the fact that the Veteran's COPD had its onset long after his exposure to herbicides.  Finally, Dr. M. merely concludes that the Veteran's COPD was related to his exposure to herbicides.  While dismissing a link between the Veteran's tobacco use and his COPD, Dr. M. never specifies why a link between the Veteran's COPD and his exposure to herbicides was found.  For those reasons, the Board affords Dr. M.'s opinion less weight than Dr. S.'s opinion, as to the etiology of the Veteran's COPD.

The Board acknowledges the appellant's argument that the December 2013 expert opinion is inadequate as the expert did not discuss Dr. M's assertion that "the Veteran's emphysematous involvement is extremely exaggerated and seemingly out of proportion to simple smoking-related injury."  See January 2014 Appellate Brief (Virtual VA file).  The Board, however, disagrees.  Dr. S., himself, highlighted the Veteran's longtime tobacco use.  Further, Dr. S. specified that Dr. M's opinion was "not supported by evidence based medicine."  To that end, Dr. S. explained the pertinent literature evidencing a lack of association between herbicide exposure and COPD.  Dr. S. sufficiently explained why, in his opinion, the Veteran's COPD was not related to his exposure to herbicides.  Thus, the Board does not find the appellant's argument persuasive that the December 2013 opinion is inadequate.

The appellant asserts that the Veteran's COPD was caused by his exposure to herbicides.  See March 2011 Claim.  However, the appellant is not competent to render such an etiological opinion.  See Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331.  As such, given that the Board has assigned more probative weight to the opinion of Dr. S., the Board does not find that the Veteran's COPD was caused by his exposure to herbicides while in service.  

There is no assertion or indication that the Veteran's COPD is the result of some incident of service other than his exposure to herbicides.  Indeed, the appellant herself does not argue that some service-related event other than exposure to herbicides caused the Veteran's COPD.  Moreover, there is no evidence, lay or medical, indicating a link between the Veteran's service (other than herbicide exposure) and his COPD. The Veteran's service treatment records are absent of any complaints for any respiratory ailments during service.  As such, the Board concludes that service connection for COPD is not warranted.

The Board also notes that the appellant contends that the Veteran's death was caused, in part, by lung cancer.  See March 2011 Claim.  However, the Veteran's death certificate does not state that the Veteran's death was caused by lung cancer in any way.  Thus, to the extent that the appellant contends that the Veteran's death was caused by lung cancer, the Board finds she lacks the expertise necessary to assert the causes of the Veteran's death.  See Jandreau, 492 F.3d at 1372.  As the certificate of death shows, the Veteran did not die as a result of lung cancer.  Indeed, there is no competent evidence of record showing that the Veteran developed lung cancer during his lifetime.  Thus, the Board has no competent evidence to conclude that the Veteran died from lung cancer, as the appellant asserts.

For the reasons above, the Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


